McCarran, J.,
concurring:
I concur in the judgment. ' The judgment entered by the court below, in the first instance, appointing a receiver was a final judgment entered on behalf of the state and in favor of the state in an action in which the state was plaintiff. (State v. Wildes, 34 Nev. 94, 116 Pac. 595.) The receiver was the creature of the judgment. In fact, the receivership was the judgment itself. The state, through the exercise of its police power, had the right, and it was its duty, to have this judgment entered pursuant to the statute of 1907 (Stats. 1907, c. 119) and to have this receivership created.
The receivership, being the very essence of the judgment, and being that which was sought for by the state, acting in pursuance of its legislative declaration, was the thing in which the state was most vitally interested, not pecuniarily, but rather by reason of its police powers, exercised in furtherance of public welfare, and especially that great phase of public welfare having to do with the commercial life and banking business incident thereto.
Any motion made in the district court subsequent to the final order creating the receivership, the effect of which would be to destroy or discharge the receivership, would be one in which the state, as plaintiff in the action, would be entitled to notice, because the object of the statute, in the first instance, and the object of the litigation in so far as the state was concerned, was primarily to prevent the insolvent institution from further proceeding to conduct an unsafe business, where the public might be the victim; and, secondly to see that the affairs *68of the institution were wound up equitably to the end that its creditors might receive just compensation so far as the assets of the institution would go.
Let us assume that the court, in this case, had refused to grant any compensation to the receiver and thereby made it possible that no receiver would act. Would not the state be interested in seeing that such an order was modified to the extent that the object of the litigation might be carried out and a liquidation accomplished? The matter of fixing the receiver’s compensation being a matter so incident and vital to the order creating the receivership, and the state, being vitally interested in the one, must of necessity be, equally interested in the other. The order appointing the receiver, as well as the order fixing his compensation, are matters which go directly to the primary object of the statute itself, namely, the protection of the depositing public, and especially the depositors of an insolvent banking institution. As already stated, the state was not interested from the standpoint of being a depositor or creditor of the insolvent institution, but its sole interest grew out of its police power set in operation by the enactment of 1907.
The right of the state to exercise control and supervision in matters of this character cannot, in the light of modern thought and reasoning, be questioned. When the legislature, speaking for the policy of the state, enacts laws which tend to protect the people in general, or great numbers of the people, when it seeks to enhance public welfare by enacting laws tending to safeguard and promote business and commercial conditions, the ultimate aim and object of such laws should not be lost sight of. Enacted and maintained by reason of the police powers of the state, such laws should be operated and construed to the end that their spirit might be applied, even though in letter they may appear limited or defective.
The order fixing the receiver’s compensation, like any other order affecting the force of the original judgment creating the receivership, was one in which the state, *69the party plaintiff in the original action, was interested and being a party interested, and being the very party at whose instance and motion the receivership was established, was entitled to notice. Moreover, it was entitled to actual notice by proper service. (Pratt v. Rice, 7 Nev. 123; Daniels Chancery Pl. & Pr. 6th Am. ed. sec. 1591.)
The order fixing the receiver’s compensation being one made on motion without notice to the state, the party interested in the final judgment, was void, and the state having moved within time to set aside the order, its motion should have been granted.